Exhibit 10.01

 

DATED

AS OF 31 MARCH 2008

 

 

CAPMARK AB NO. 2 LIMITED

as Borrower

 

-and-

 

NATIXIS, LONDON BRANCH

as Original Lender

 

-and-

 

CAPMARK FINANCIAL GROUP INC.

as Guarantor

 

-and-

 

NATIXIS, LONDON BRANCH

as Agent

 

-and-

 

THE BANK OF NEW YORK

as Security Trustee

 

--------------------------------------------------------------------------------

 

SEVENTH AMENDING DEED RELATING TO THE

£750,000,000 REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

[g100291kci001.jpg]

 

Ref.: PASL/SV/806086

S1009.00453

 

Lovells LLP, 6, avenue Kléber, 75116 Paris

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

CLAUSE

 

PAGE

 

 

 

1.

DEFINITIONS AND INTERPRETATION

2

 

 

 

2.

AMENDMENTS TO THE FACILITY AGREEMENT

3

 

 

 

3.

AGGREGATE SECURED PROPERTY LOAN VALUE

4

 

 

 

4.

CALL OPTION

4

 

 

 

5.

COSTS AND EXPENSES

4

 

 

 

6.

FEES

4

 

 

 

7.

SECURITY TRUSTEE

4

 

 

 

8.

REMEDIES AND WAIVERS

5

 

 

 

9.

PARTIAL INVALIDITY

5

 

 

 

10.

FURTHER ASSURANCE

5

 

 

 

11.

COUNTERPARTS

5

 

 

 

12.

GOVERNING LAW - JURISDICTION

5

 

 

 

13.

SERVICE OF PROCESS

5

 

 

 

SCHEDULE 1

8

 

--------------------------------------------------------------------------------


 

THIS SEVENTH AMENDING DEED is made and delivered as of 31 March 2008

 

BETWEEN:

 

(1)           CAPMARK AB NO. 2 LIMITED a company incorporated in Ireland
(registered number 400239) whose principal office is at Commerzbank House, 35-50
Guild Street, Dublin 1, Ireland (the “Borrower”);

 

(2)           NATIXIS a company incorporated in France acting through its London
Branch at 25 Dowgate Hill, London EC4R 2YA (the “Original Lender”);

 

(3)           CAPMARK FINANCIAL GROUP INC. a company incorporated in Nevada
whose principal office is at 411 Borel Avenue, Suite 320, San Mateo, CA 94402
USA (the “Guarantor”);

 

(4)           NATIXIS a company incorporated in France acting through its London
Branch at 25 Dowgate Hill, London EC4R 2YA in its capacity as agent for the
Lenders (in that capacity, the “Agent”); and

 

(5)           THE BANK OF NEW YORK a New York Banking Corporation acting through
its London Branch at One Canada Square, London E14 5AL as security trustee for
itself and on behalf of the other Secured Parties (the “Security Trustee”).

 

WHEREAS:

 

(A)                              The Borrower, the Original Lender, the
Guarantor, the Agent and the Security Trustee are parties to the revolving
credit agreement dated 31 May 2005 in an initial amount of £300,000,000, as
subsequently increased to £500,000,000, as amended by an amending deed on 26
August 2005, a second amending deed on 30 September 2005, a third amending deed
on 30 November 2005, a fourth amending deed as of 23 March 2006 and as amended
and restated on 30 May 2006, a fifth amending deed as of 30 May 2007 and a sixth
amending deed on 15 October 2007, together, the “Facility Agreement”.

 

(B)                                The Original Lender is at the date hereof the
only Lender under the Facility Agreement.

 

(C)                                The Parties now wish to make the following
amendments to the Facility Agreement:

 

(i)            the Parties have agreed that the aggregate Loan outstanding under
the Facility Agreement shall be no more than 60 per cent. of the Aggregate
Secured Property Loan Value as determined from time to time.  The allocation of
the aggregate Loan between each of the Relevant Secured Property Loans and the
Relevant Advance Percentage is set out in Schedule 1;

 

(ii)           the Original Lender has agreed to waive its right to exercise the
call option under clause 7.7 (Lender call option) of the Facility Agreement for
the period from (and including) 31 May 2008 to (and including)
30 September 2008, and has agreed to further waive such right from
(and including) 1 October 2008 to (and including) 1 December 2008 if the NATIXIS
participation is repaid or the NATIXIS exposure is otherwise reduced by
US$50,000,000 by 1 October 2008 under a unsecured US$5,500,000,000 credit
agreement dated 23 March 2006 between NATIXIS and Capmark Financial Group Inc.
(the “Credit Agreement”).  The waiver of the Original Lender’s rights to
exercise the Lender call option shall cease immediately should an Event of
Default under clause 19.5 (Cross default) of the Facility Agreement occur under
the Facility Agreement and all rights relating thereto shall be reinstated;

 

(iii)          the Original Lender has agreed to waive the provision contained
in the definition of the Relevant Advance Percentage that specifies that on the
nine month anniversary of the relevant Utilisation Request in relation to each
Secured

 

--------------------------------------------------------------------------------


 

Property Loan, the Relevant Advance Percentage shall be the applicable rate
divided by two;

 

(iv)                              the Parties have agreed that the Margin in
respect of each Loan will be amended to 1.50 per cent. per annum to the end of
the Availability Period and 2.00 per cent. per annum until the end of the
Amortisation Period; and

 

(v)                                 the Parties have also agreed that so long as
the Borrower continues its efforts to sell, securitize or dispose of the Secured
Property Loans in compliance with the provisions of the Facility Agreement then
the Agent’s prior written consent with regards to ceasing or suspending all or a
material part of its business as further set out in clause 19.4 (b) (Insolvency)
shall not be required.

 

(D)          In consideration of such amendments the Parties have agreed that
the Borrower will pay the Original Lender a fee on 2 April 2008 of GBP 103,978
and EUR 2,957,547 with a further 0.25 per cent. payable on the balance
outstanding under the Facility Agreement on 30 May 2008.  In further
consideration of such amendments the Borrower has agreed to repay the Loan
currently outstanding in respect of the Hemel Hempstead Secured Property Loan on
or before 15 April 2008.

 

(E)           Pursuant to clauses 31.1 and 31.2 of the Facility Agreement, the
amendments set out in Recital (C) above may be amended with the consent of all
of the Lenders and the Borrower and shall be binding on all Parties.

 

(F)           On the date hereof, the Borrower, the Original Lender, the
Guarantor, the Agent and the Security Trustee now wish to amend the Facility
Agreement as follows.

 

IT IS AGREED:

 

1.             DEFINITIONS AND INTERPRETATION

 

1.1           Definitions

 

Capitalised terms and expressions used in this Seventh Amending Deed shall,
unless otherwise defined in this Deed or save as the context otherwise requires,
have the meaning ascribed to such terms and expressions in the Facility
Agreement.

 

1.2                                Interpretation

 

(a)                                Unless a contrary indication appears, any
reference in this Seventh Amending Deed to:

 

(i)                                   a clause or schedule is to a clause of a
schedule to this Seventh Amending Deed (as the case may be);

 

(ii)                                each of Borrower and the Agent agrees that
this Seventh Amending Deed shall be a Finance Document for the purposes of the
Facility Agreement; and

 

(iii)                             a “Finance Document” or any other agreement or
instrument is a reference to that Finance Document or other agreement or
instrument as amended or novated.

 

(b)                               Clause and schedule headings are for ease of
reference only.

 

2

--------------------------------------------------------------------------------


 

1.3                                Third Party Rights

 

(a)                                Unless expressly provided to the contrary in
this Seventh Amending Deed, a person who is not a Party has no right under the
Contracts (Rights of Third Parties) Act 1999 to enforce or to enjoy the benefit
of any term of this Seventh Amending Deed.

 

(b)                               Notwithstanding any term of this Seventh
Amending Deed, the consent of any person who is not a Party is not required to
rescind or vary this Seventh Amending Deed at any time.

 

2.                                      AMENDMENTS TO THE FACILITY AGREEMENT

 

The Parties hereto agree that, with effect from the date of this Seventh
Amending Deed, the Facility Agreement shall be amended as follows:

 

(a)                                in clause 1.1 (Definitions), the definition
of “Margin” shall be amended as follows: the number “0.70 per cent. per annum”
shall be replaced with “1.50 per cent. per annum” and the number “1.00 per cent.
per annum” shall be replaced with “2.00 per cent. per annum”; and

 

(b)                               in clause 1.1 (Definitions), the definition of
“Relevant Advance Percentage” shall have the following words deleted:  “provided
that if a Secured Property Loan which remains outstanding for more than nine
months from the relevant Utilisation Date, the Relevant Advance Percentage shall
be the applicable rate divided by two”; and

 

(c)                                clause 7.4 (a) (Margin call) shall be deleted
and replaced by:

 

“In the event that a Secured Property Loan Value, as determined by the Agent, no
longer reflects the Relevant Advance Percentage, the Agent shall promptly notify
the Borrower. If the Borrower requests, the Agent shall provide to the Borrower
reasonable explanations as to how it has made its determination of the Secured
Property Loan Value but, where there is manifest error or any material
inconsistency with the approach used by the Agent for the purpose of previous
determinations prior to the date of the Seventh Amending Deed, such
determination shall not be binding on the Borrower”; and

 

(d)                               clause 19.4 (b) (Insolvency) shall be deleted
and replaced by:

 

“The Borrower without the Agent’s prior written consent ceases or suspends, or
threatens to cease or suspend all or a material part of its business as operated
on the date of this Agreement provided that so long as the Borrower continues
its efforts to sell, securitize or dispose of the Secured Property Loans in
compliance with the provisions of this Agreement, no prior written consent of
the Agent shall be required under this clause 19.4 (b)”.

 

(e)                                the following clause 19.4 (c) shall be
inserted:

 

““The Borrower without the Agent’s prior written consent enters into any
unrelated business not contemplated by this Agreement”.

 

and clause 19.4 (c) shall be renumbered “clause 19.4 (d)”.

 

3

--------------------------------------------------------------------------------


 

3.                                      AGGREGATE SECURED PROPERTY LOAN VALUE

 

(a)                                The Parties agree that the aggregate Loan
outstanding under the Facility Agreement shall be no more than 60 per cent. of
the Aggregate Secured Property Loan Value as determined from time to time.  The
allocation of the aggregate Loan between each of the Relevant Secured Property
Loans and the Relevant Advance Percentage in respect thereof is set out in
Schedule 1.

 

(b)                               For the purposes of clause 7.4 (Margin call),
the definition of “Relevant Advance Percentage” regarding the Relevant Secured
Property Loans shall be that set out in Schedule 1 of this Seventh Amending
Deed, as updated from time to time, and not that set out in Schedule 12
(Relevant Advance Percentages) of the Facility Agreement.

 

(c)                                The Borrower shall repay such amount as is
necessary in order to comply with this clause 3 on 2 April 2008.

 

4.                                      CALL OPTION

 

(a)                                Notwithstanding clause 7.7 (Lender call
option) of the Facility Agreement, the Original Lender has agreed not to
exercise the call option and/or any of its rights under clause 7.7 of the
Facility Agreement (the “Call Option”) for a period of four calendar months from
31 May 2008.

 

(b)                               The Original Lender has also agreed not to
exercise the Call Option for an additional period between 1 October 2008 and 1
December 2008 if the amount of NATIXIS’ participation under the Credit Agreement
is repaid or the NATIXIS exposure is otherwise reduced by a minimum amount of
US$50,000,000 on or before 1 October 2008.

 

(c)                                The waiver of the Original Lender’s rights to
exercise the Lender call option as set out in clause 4(a) and clause 4(b) above
shall cease immediately should an Event of Default under clause 19.5 (Cross
default) of the Facility Agreement occur under the Facility Agreement and all
rights relating thereto shall be reinstated.

 

5.                                      COSTS AND EXPENSES

 

The Borrower shall, within two Business Days of demand, reimburse the Agent and
the Security Trustee for the amount of all reasonable costs and expenses
(including legal fees) (and any VAT payable in respect of them) reasonably
incurred by the Agent or the Security Trustee in responding to, evaluating,
negotiating or complying with this Seventh Amending Deed, the Finance Documents
and any other relevant documents.

 

6.                                      FEES

 

In consideration of the amendments referred to in clause 2 and clause 3 above,
the Borrower shall pay to the Original Lender (a) on 2 April 2008 the sum of GBP
103,978 and EUR 2,957,547 and (b) on 30 May 2008, 0.25 per cent. of the then
outstanding balance of the Facility Agreement.  In further consideration of such
amendments the Borrower shall also repay the Loan currently outstanding in
respect of the Hemel Hempstead Secured Property Loan on or before 15 April 2008.

 

7.                                      SECURITY TRUSTEE

 

The Majority Lenders hereby instructs the Security Trustee to execute this
Seventh Amending Deed in accordance with clause 26.8 (a) (Majority Lenders’
instructions) of the Debenture.

 

4

--------------------------------------------------------------------------------


 

8.                                      REMEDIES AND WAIVERS

 

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under this Seventh Amending Deed shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy. The
rights and remedies provided in this Seventh Amending Deed are cumulative and
not exclusive of any rights or remedies provided by law.

 

9.                                      PARTIAL INVALIDITY

 

If, at any time, any provision of this Seventh Amending Deed is or becomes
illegal, invalid or unenforceable in any respect under any law of any
jurisdiction, neither the legality, validity or enforceability of the remaining
provisions nor the legality, validity or enforceability of such provision under
the law of any other jurisdiction will in any way be affected or impaired.

 

10.                                FURTHER ASSURANCE

 

The Borrower shall at its own expense, do all such acts and things as are
necessary or desirable to give effect to the amendments effected or to be
effected pursuant to this Seventh Amending Deed.

 

11.                                COUNTERPARTS

 

This Seventh Amending Deed may be executed in any number of counterparts, and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Seventh Amending Deed.

 

12.                                GOVERNING LAW - JURISDICTION

 

12.1                          Governing Law

 

This Seventh Amending Deed is governed by and shall be construed in accordance
with English Law.

 

12.2                          Jurisdiction

 

(a)                                The courts of England have exclusive
jurisdiction to settle any dispute arising out of or in connection with this
Seventh Amending Deed (including a dispute regarding the existence, validity or
termination of this Seventh Amending Deed) (a “Dispute”).

 

(b)                               The Parties agree that the courts of England
are the most appropriate and convenient courts to settle Disputes and
accordingly no Party will argue to the contrary.

 

(c)                                This clause 12 is for the benefit of the
Finance Parties only.  As a result, no Finance Party shall be prevented from
taking proceedings relating to a Dispute in any other courts with jurisdiction. 
To the extent allowed by law, the Finance Parties may take concurrent
proceedings in any number of jurisdictions.

 

13.                                SERVICE OF PROCESS

 

Without prejudice to any other mode of service allowed under any relevant law,
the Borrower and the Guarantor each:

 

5

--------------------------------------------------------------------------------


 

(a)           irrevocably appoints Capmark UK Limited, Norfolk House, 31 St
James’s Square, London SW1Y 4JU as its agent for service of process in relation
to any proceedings before the English courts in connection with any Finance
Document; and

 

(b)           agrees that failure by a process agent to notify the Borrower or,
as the case may be, the Guarantor of the process will not invalidate the
proceedings concerned.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF this Seventh Amending Deed has been executed and delivered as
a deed on the date stated at the beginning.

 

EXECUTED AS A DEED BY

 

The Borrower

 

The Common Seal of

 

)

CAPMARK AB NO. 2 LIMITED

 

)

was affixed to this Seventh Amending Deed

 

)

in the presence of:

 

 

 

 

 

Director:

/s/ Peter Kearney

 

 

 

 

 

 

Director/Secretary:

/s/ Donal Courtney

 

 

 

 

 

 

 

 

 

The Original Lender

 

 

 

 

 

Signed by

and

 

)

 

, duly authorised for and on behalf of

 

)

NATIXIS, LONDON BRANCH

 

)

 

 

 

 

 

 

The Guarantor

 

 

 

 

 

Signed by

/s/ Gregory J. McManus, CFO,

 

 

)

duly authorised for and on behalf of CAPMARK FINANCIAL GROUP

 

)

INC.

 

)

 

 

 

 

 

 

The Agent

 

 

 

 

 

Signed by

/s/ Yann Gindre

and

 

)

 

/s/ Philippe Fricquegnon

, duly authorised for and on behalf of

 

)

NATIXIS, LONDON BRANCH

 

)

 

 

 

 

 

 

The Security Trustee

 

 

 

 

 

Signed by

/s/ Vincent Giraud

, duly authorised for and

 

)

on behalf of THE BANK OF NEW YORK

 

)

 

 

)

 

7

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

 

 

 

 

 

 

Secured Property

 

Relevant Advance

 

Secured Property Loan

 

Currency

 

Loan

 

Loan Value

 

Percentage

 

Hemel hempstead

 

GBP

 

7,915,062

 

19,787,656

 

40.0

%

Catalyst Capital

 

GBP

 

5,948,651

 

15,971,008

 

37.2

%

WP Carey - Hellweg

 

EUR

 

100,059,694

 

162,676,058

 

61.5

%

Flora Park

 

EUR

 

58,532,114

 

95,160,931

 

61.5

%

Brack Refi

 

EUR

 

41,367,416

 

67,254,735

 

61.5

%

Prime Allee Centre Loan

 

EUR

 

45,169,088

 

73,435,455

 

61.5

%

Enstar Pool B Loan

 

EUR

 

16,917,577

 

27,504,430

 

61.5

%

Rowan

 

EUR

 

15,374,789

 

24,996,179

 

61.5

%

Gorlitz

 

EUR

 

11,047,544

 

17,960,988

 

61.5

%

Coburg

 

EUR

 

55,705,329

 

90,565,172

 

61.5

%

Raffey Tower

 

EUR

 

23,603,515

 

38,374,360

 

61.5

%

Shah Sislark

 

EUR

 

26,562,562

 

43,185,150

 

61.5

%

TOTAL*

 

GBP

 

323,392,464

 

538,987,439

 

60.0

%

 

--------------------------------------------------------------------------------

* Using a GBP/EUR exchange rate of 1.274

8

--------------------------------------------------------------------------------